DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 23 is allowable. The restriction requirement between inventions I and II , as set forth in the Office action mailed on 12/12/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/12/2019 is withdrawn.  Claims 41 and 42 are no longer restricted. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 23-24, 33, 36, 40-44, 46 and 48-57 are allowed.
With respect to claim 23, the prior art of record does not disclose or render obvious the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display, wherein the collimation apparatus has a reflection structure that tapers as viewed in the emission direction to an emission opening, and the reflection structure has an inner side, the inner side of the reflection structure ends directly at the emission opening of the reflection structure, the end of the inner side of the reflection structure surrounds and defines the emission opening of the reflection structure, the reflection structure has a cross section perpendicular to the emission direction that tapers in the emission direction of the electromagnetic radiation from the light-emitting diodes to the emission opening of the reflection structure, and the inner side of the reflection structure is reflective or scattering such that the electromagnetic beams of the light-emitting diodes are either emitted directly via the emission openings or, upon incidence on the inner side of the reflection structure, are reflected back and subsequently directed in a direction of the emission opening and emitted via the emission opening (of the reflection structure).
The closest prior art of record, Yokoyama, discloses an apparatus for presenting an image for a heads-up display (see fig.2(a) and fig. 14) comprising: three arrays of light-emitting diodes (see 102RGB in fig.2(a)), wherein the light-emitting diodes of an array (see 102RGB in fig.2(a)) are arranged and output electromagnetic beams in an emission direction of an emission side of the array (see the operation and the emission direction of the light-emitting diodes in fig.2(a)), the light-emitting diodes (see 
Claims 36, 40, 41, 42, 43, and 44 are allowed as they depend from an allowed claim.
With respect to claim 46, the prior art of record does not disclose or render obvious the light-emitting diodes output an electromagnetic beam with a first opening angle in the emission direction, a collimation apparatus provided on the emission side at a specified spacing in front of the array of the light-emitting diodes, wherein the collimation apparatus reduces the first opening angles of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle, and the second opening angle is smaller than the first opening angle, and a combination optical unit arranged downstream of the collimation apparatus in the emission direction, and the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display, wherein the combination optical unit is an imaging optical unit, the imaging optical unit focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image, an optical expanding element is provided in the intermediate plane, and the expanding element expands the intermediate image for an image plane, and the collimation apparatus has a pinhole plate and a sub-lens array, the pinhole plate has a plurality of holes, the sub-lens array has a plurality of sub-lenses, and one sub-lens is associated with each hole in the pinhole plate.
The closest prior art of record, Otani, discloses an apparatus (see the apparatus of fig.2) for presenting an image for a heads-up display (this limitation is interpreted as intended use) comprising: three light-emitting diodes (see 10RGB in fig.2), wherein the light-emitting diodes (see 10RGB in fig.2) are arranged and output electromagnetic beams in an emission direction of an emission side of the array (see the operation and the emission direction of the light-emitting diodes in fig.2), the light-emitting diodes (see the diodes of 1ORGB) output an electromagnetic beam with a first opening angle in the emission direction (see the output angle of 1ORGB in fig.2), a collimation apparatus (see the lens of 2ORGB in fig.2) provided on the emission side at a specified spacing in front of the light-emitting diodes (see the arrangement in fig.2), wherein the collimation apparatus (see the lens of 20) reduces the first opening angles (see the opening angles in 10 of fig.2) of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle (see the operation of the lenses of 20RGB in fig.2), the second opening angle is smaller than the first opening angle (see the operation of collimation lenses in fig.2), and a combination optical unit (see the combination unit 30 in fig.2) arranged downstream of the collimation apparatus in the emission direction (see the location of 30), the combination optical unit superposes (see the operation of 30) the electromagnetic rays from the three arrays to
form an image for the head-up display (see operation of projecting an image onto in fig.1) , wherein the combination optical unit is an imaging optical unit (50 in fig.2), the imaging optical unit (50 in fig.2) focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image (see 60 in fig.2), an optical expanding element (see 60 in fig.2) provided in the intermediate plane (fig.2), and the expanding element expands the intermediate image for an image plane (see the operation of fig.2, 60) but does not disclose a combination optical unit arranged downstream of the collimation apparatus in the emission direction, and the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display, wherein the combination optical unit is an imaging optical unit, the imaging optical unit focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image, an optical expanding element is provided in the intermediate plane, and the expanding element expands the intermediate image for an image plane, and the collimation apparatus has a pinhole plate and a sub-lens array, the pinhole plate has a plurality of holes, the sub-lens array has a plurality of sub-lenses, and one sub-lens is associated with each hole in the pinhole plate.
	Claims 24, 33 and 35 are allowed as they depend form an allowed claim.
	With respect to claim 48, the closest prior art of record does not disclose or suggest a combination optical unit arranged downstream of the collimation apparatus in the emission direction, and the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display, wherein at least one array has different spacings for neighboring light-emitting diodes in a first specified region compared to a second specified region, the light-emitting diodes are arranged in a grid of x-axes and y-axes, and the x-axes are parallel to each other, the y-axes are parallel to each other, the x-axes are perpendicular to the y-axes, at least two neighboring light-emitting diodes of the first specified region have a smaller spacing in an x-direction along the x-axis, and/or at least two neighboring light-emitting diodes of the first specified region have a smaller spacing in a y-direction along the y-axis compared to the light-emitting diodes of the second specified region.

	The closest prior art of record, Otani, discloses an apparatus (see the apparatus of fig.2) for presenting an image for a heads-up display (this limitation is interpreted as intended use) comprising: three light-emitting diodes (see 10RGB in fig.2), wherein the light-emitting diodes (see 10RGB in fig.2) are arranged and output electromagnetic beams in an emission direction of an emission side of the array (see the operation and the emission direction of the light-emitting diodes in fig.2), the light-emitting diodes (see the diodes of 1ORGB) output an electromagnetic beam with a first opening angle in the emission direction (see the output angle of 1ORGB in fig.2), a collimation apparatus (see the lens of 2ORGB in fig.2) provided on the emission side at a specified spacing in front of the light-emitting diodes (see the arrangement in fig.2), wherein the collimation apparatus (see the lens of 20) reduces the first opening angles (see the opening angles in 10 of fig.2) of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle (see the operation of the lenses of 20RGB in fig.2), the second opening angle is smaller than the first opening angle (see the operation of collimation lenses in fig.2), and a combination optical unit (see the combination unit 30 in fig.2) arranged downstream of the collimation apparatus in the emission direction (see the location of 30), the combination optical unit superposes (see the operation of 30) the electromagnetic rays from the three arrays to
form an image for the head-up display (see operation of projecting an image onto in fig.1) , wherein the combination optical unit is an imaging optical unit (50 in fig.2), the imaging optical unit (50 in fig.2) focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image (see 60 in fig.2), an optical expanding element (see 60 in fig.2) provided in the intermediate plane (fig.2), and the expanding element expands the intermediate image for an image plane (see the operation of fig.2, 60) but does not disclose a combination optical unit arranged downstream of the collimation apparatus in the emission direction, and the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display, wherein at least one array has different spacings for neighboring light-emitting diodes in a first specified region compared to a second specified region, the light-emitting diodes are arranged in a grid of x-axes and y-axes, and the x-axes are parallel to each other, the y-axes are parallel to each other, the x-axes are perpendicular to the y-axes, at least two neighboring light-emitting diodes of the first specified region have a smaller spacing in an x-direction along the x-axis, and/or at least two neighboring light-emitting diodes of the first specified region have a smaller spacing in a y-direction along the y-axis compared to the light-emitting diodes of the second specified region.
With respect to claim 49-54, they are allowed as they depend from an allowed claim.
	With respect to claim  56, the prior art does not disclose or render obvious apparatus for presenting an image for a heads-up display comprising: three arrays of light-emitting diodes, wherein the light-emitting diodes of an array are arranged and output electromagnetic beams in an emission direction of an emission side of the array, the light-emitting diodes output an electromagnetic beam with a first opening angle in the emission direction, a collimation apparatus provided on the emission side at a specified spacing in front of the array of the light-emitting diodes, wherein the collimation apparatus reduces the first opening angles of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle, and the second opening angle is smaller than the first opening angle, and a combination optical unit arranged downstream of the collimation apparatus in the emission direction, and the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display, wherein the combination optical unit is an imaging optical unit, the imaging optical unit focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image, an optical expanding element is provided in the intermediate plane, and the expanding element expands the intermediate image for an image plane, wherein the collimation apparatus has an optical filter element, and the filter element transmits beams in a specified angle of incidence range, wherein the filter element has a mirror with dielectric layers, the mirror is transparent for the beams in the angle of incidence range, and the mirror is reflective and/or absorbing for beams outside the angle of incidence range, the layers of the mirror are formed such that the electromagnetic radiation that is incident on the incidence side of the mirror at an angle of less than 450 is reflected, and the incident side of the mirror is a plane face, and the dielectric layers of the mirror are formed such that the electromagnetic radiation passes through the mirror when the electromagnetic radiation is incident on the incidence side of the mirror at an angle of between 450 and 1350.
	The closest prior art of record, Otani, discloses an apparatus (see the apparatus of fig.2) for presenting an image for a heads-up display (this limitation is interpreted as intended use) comprising: three light-emitting diodes (see 10RGB in fig.2), wherein the light-emitting diodes (see 10RGB in fig.2) are arranged and output electromagnetic beams in an emission direction of an emission side of the array (see the operation and the emission direction of the light-emitting diodes in fig.2), the light-emitting diodes (see the diodes of 1ORGB) output an electromagnetic beam with a first opening angle in the emission direction (see the output angle of 1ORGB in fig.2), a collimation apparatus (see the lens of 2ORGB in fig.2) provided on the emission side at a specified spacing in front of the light-emitting diodes (see the arrangement in fig.2), wherein the collimation apparatus (see the lens of 20) reduces the first opening angles (see the opening angles in 10 of fig.2) of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle (see the operation of the lenses of 20RGB in fig.2), the second opening angle is smaller than the first opening angle (see the operation of collimation lenses in fig.2), and a combination optical unit (see the combination unit 30 in fig.2) arranged downstream of the collimation apparatus in the emission direction (see the location of 30), the combination optical unit superposes (see the operation of 30) the electromagnetic rays from the three arrays to
form an image for the head-up display (see operation of projecting an image onto in fig.1) , wherein the combination optical unit is an imaging optical unit (50 in fig.2), the imaging optical unit (50 in fig.2) focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image (see 60 in fig.2), an optical expanding element (see 60 in fig.2) provided in the intermediate plane (fig.2), and the expanding element expands the intermediate image for an image plane (see the operation of fig.2, 60) but does not disclose the imaging optical unit focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image, an optical expanding element is provided in the intermediate plane, and the expanding element expands the intermediate image for an image plane, wherein the collimation apparatus has an optical filter element, and the filter element transmits beams in a specified angle of incidence range, wherein the filter element has a mirror with dielectric layers, the mirror is transparent for the beams in the angle of incidence range, and the mirror is reflective and/or absorbing for beams outside the angle of incidence range, the layers of the mirror are formed such that the electromagnetic radiation that is incident on the incidence side of the mirror at an angle of less than 450 is reflected, and the incident side of the mirror is a plane face, and the dielectric layers of the mirror are formed such that the electromagnetic radiation passes through the mirror when the electromagnetic radiation is incident on the incidence side of the mirror at an angle of between 450 and 1350.
With respect to claim  57, the prior art of record does not disclose or render obvious  an apparatus for presenting an image for a heads-up display comprising: three arrays of light-emitting diodes, wherein the light-emitting diodes of an array are arranged and output electromagnetic beams in an emission direction of an emission side of the array, the light-emitting diodes output an electromagnetic beam with a first opening angle in the emission direction, a collimation apparatus provided on the emission side at a specified spacing in front of the array of the light-emitting diodes, wherein the collimation apparatus reduces the first opening angles of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle, and the second opening angle is smaller than the first opening angle, and a combination optical unit arranged downstream of the collimation apparatus in the emission direction, and the combination optical unit superposes the electromagnetic rays from the three arrays to form an image for the head-up display, wherein the combination optical unit is an imaging optical unit, the imaging optical unit focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image, an optical expanding element is provided in the intermediate plane, and the expanding element expands the intermediate image for an image plane, wherein the collimation apparatus has reflection structures, the reflection structures taper as viewed in the emission direction to an emission opening, and a reflection structure has inner sides, the inner sides of a reflection structure end at an emission opening of the reflection structure, and the reflection structures have a cross section perpendicular to the emission direction that tapers in the emission direction of the electromagnetic radiation from the light-emitting diodes to the emission opening of the reflection structure.
The closest prior art of record, Otani, discloses an apparatus (see the apparatus of fig.2) for presenting an image for a heads-up display (this limitation is interpreted as intended use) comprising: three light-emitting diodes (see 10RGB in fig.2), wherein the light-emitting diodes (see 10RGB in fig.2) are arranged and output electromagnetic beams in an emission direction of an emission side of the array (see the operation and the emission direction of the light-emitting diodes in fig.2), the light-emitting diodes (see the diodes of 1ORGB) output an electromagnetic beam with a first opening angle in the emission direction (see the output angle of 1ORGB in fig.2), a collimation apparatus (see the lens of 2ORGB in fig.2) provided on the emission side at a specified spacing in front of the light-emitting diodes (see the arrangement in fig.2), wherein the collimation apparatus (see the lens of 20) reduces the first opening angles (see the opening angles in 10 of fig.2) of the beams of the light-emitting diodes downstream of the collimation apparatus in the emission direction to a second opening angle (see the operation of the lenses of 20RGB in fig.2), the second opening angle is smaller than the first opening angle (see the operation of collimation lenses in fig.2), and a combination optical unit (see the combination unit 30 in fig.2) arranged downstream of the collimation apparatus in the emission direction (see the location of 30), the combination optical unit superposes (see the operation of 30) the electromagnetic rays from the three arrays to
form an image for the head-up display (see operation of projecting an image onto in fig.1) , wherein the combination optical unit is an imaging optical unit (50 in fig.2), the imaging optical unit (50 in fig.2) focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image (see 60 in fig.2), an optical expanding element (see 60 in fig.2) provided in the intermediate plane (fig.2), and the expanding element expands the intermediate image for an image plane (see the operation of fig.2, 60) but does not disclose the imaging optical unit focuses the electromagnetic rays from the three arrays in an intermediate plane to form an intermediate image, an optical expanding element is provided in the intermediate plane, and the expanding element expands the intermediate image for an image plane, wherein the collimation apparatus has reflection structures, the reflection structures taper as viewed in the emission direction to an emission opening, and a reflection structure has inner sides, the inner sides of a reflection structure end at an emission opening of the reflection structure, and the reflection structures have a cross section perpendicular to the emission direction that tapers in the emission direction of the electromagnetic radiation from the light-emitting diodes to the emission opening of the reflection structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Examiner, Art Unit 2882